Citation Nr: 1231051	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a higher initial evaluation for service-connected irritable bowel syndrome (IBS), also diagnosed as Crohn's disease, evaluated as 10 percent disabling prior to May 9, 2012 and 30 percent beginning May 9, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case was subsequently returned to the RO in Roanoke, Virginia.  

The Court has held that a request for a total disability evaluation based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran raised the issue of TDIU in a January 2009 statement.  He stated that he was unable to work due to his service-connected IBS.  Also, in a January 2010 VA examination report, the Veteran stated that he was unable to find a job compatible with his medical problems of Crohn's disease.  In a February 2010 decision, the RO denied the Veteran's claim for a TDIU.  The Veteran has not appealed this decision, nor has he raised the issue of TDIU again since that time.  For these reasons, the Board finds it unnecessary to remand the matter for further action.

The issue of entitlement to an evaluation higher than 30 percent for service-connected irritable bowel syndrome (IBS), also diagnosed as Crohn's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's IBS is manifested by moderately severe symptoms, including constant abdominal pain, and frequent diarrhea. 



CONCLUSION OF LAW

The criteria for an increased rating of 30 percent for the service-connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7319, 7323 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As will be discussed in greater detail below, the Board is awarding an evaluation of 30 percent for the entire period under consideration in this appeal, and the issue of entitlement to an evaluation in excess of 30 percent is being remanded for further development.  Under these circumstances, the Board finds that any deficiency in notice or assistance at this point in time is harmless error.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Entitlement to a higher initial evaluation for irritable bowel syndrome, also diagnosed as Crohn's disease, evaluated as 10 percent disabling prior to May 9, 2012 and 30 percent thereafter.

The Veteran is currently in receipt of a 10 percent disability rating for IBS prior to May 9, 2012 and 30 percent evaluation beginning May 9, 2012.  This disability is rated under diagnostic criteria of 38 C.F.R. § 4.114, DC 7323 for ulcerative colitis.  The Veteran was initially diagnosed with Crohn's disease which is not listed in the scheduler criteria so he was evaluated under Diagnostic Code 7323 by analogy.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Codes 7323 and Diagnostic Code 7319 best approximate with the anatomical localization and symptomatology of the Veteran's IBS and initially diagnosed Crohn's disease.  These disabilities are best evaluated under these Diagnostic Codes.  

Diagnostic Code 7323 assigns a 10 percent rating when the symptoms are moderate with infrequent exacerbations.  A 30 percent is warranted when the symptoms are moderately severe with frequent exacerbations.  A 60 percent evaluation is warranted when the symptoms are severe, there are numerous attacks a year and the Veteran's health is only fair during remissions.  A total rating is warranted when symptoms are pronounced and result in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

The Board has also considered Diagnostic Code 7319 for irritable colon syndrome.  DC 7319 provides a noncompensable disability rating for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is assigned for moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Based on a review of the complete record, the Board finds that the evidence favors granting an initial rating of 30 percent under 38 C.F.R. § 4.114, DC 7319 and DC 7323 for the entire appeal period.  In reaching this conclusion, the Board has considered the Veteran's private and VA medical records, his VA examination reports, and the statements he has submitted. 

During the Veteran's military service, he was diagnosed with Crohn's disease following reports of diarrhea and weight loss.  The Veteran's entrance examination conducted in July 2006 showed that the Veteran weighed 202 pounds.  In January 2007, the Veteran weighed 195 pounds.  In February 2007, the Veteran also weighed 195 pounds.  In March 2007, the Veteran weighed 172 pounds.  He was diagnosed with Crohn's disease at that time.  The physician noted that he could not completely exclude eosinophilic colitis or infectious colitis at that time.  He continued the Veteran on Asacol therapy for 1 year and stated that he would repeat the colonoscopy in one year.  In May 2007, following his discharge, a service treatment record noted that he weighed 185 pounds.  

In May 2007, a private treatment record notes the Veteran's reports of four stools a day and occasional abdominal cramps.  The Veteran's private gastroenterologist found that the Veteran had diarrhea with heme-positive stools with colonoscopy consistent with inflammatory bowel disease with ulcerations in the ileum, ascending and proximal transverse colon which is most consistent with Crohn's disease, even with serologies suggesting it may be ulcerative colitis.  

In August 2008, the Veteran was afforded a VA examination.  He reported gaining 20 pounds in the previous year.  He reported diarrhea two or three times per day.  He had no constipation or distress.  He sometimes had cramps in his abdomen.  He reported pain in his abdomen all the time.  The examiner diagnosed the Veteran with Crohn's disease, noting that it was a known and established diagnosis.  
In March 2009, the Veteran submitted a report of flare-ups of his Crohn's disease.  The list showed an average of three to four flare-ups a day as well as weight fluctuation.

In June 2009, the Veteran reported in his VA Form 9 that he has diarrhea four times a day.  He also reported pain in his abdomen.  He occasionally found blood in his stools.  He also noted that he was not on any medication. 

In January 2010, the Veteran reported that was unable to find a job compatible with his medical problems of Crohn's disease.

A February 2010 VA outpatient treatment record notes that the Veteran had been treated in May 2009 by another VA physician and that physician found the disease activity to be minimal and did not justify the use of steroids again or immunodulators or biologics.  The Veteran reported that the medication prescribed in the past made his symptoms worse.  He reported of lower abdominal pain but no diarrhea except for occasionally and he noticed blood on paper when he wipes himself.  He reported occasional cramps, two to three times a week. The Veteran reported losing quite a bit of weight when he was treated in military due to severe diarrhea.  The physician diagnosed the Veteran with low activity of Crohn's disease.   

In May 2012, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with irritable bowel syndrome.  The examiner noted that the Veteran had alternating diarrhea and constipation when experiencing "stress" which resolved with time without OTC or prescription medication.  The examiner found that the Veteran had frequent episodes of bowel disturbances with abdominal distress, with seven or more in the last 12 months.  He did not have weight loss, malnutrition or other serious complications attributable to his intestinal condition.  The examiner included a November 2011 VA treatment record in the examination report which noted that the Veteran's symptoms seemed to be in keeping with diagnosis of IBS.  A colonoscopy showed no evidence of Crohn's disease.

For the period prior to May 9, 2012, the records demonstrate moderately severe symptomatology that warrants a 30 percent disability rating under Diagnostic Code 7323.  These records consistently note extended periods of diarrhea and abdominal cramping and pain.  The Veteran reported he had constant pain during the August 2008 VA examination.  The Board considers the Veteran competent to testify to the frequency of these symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

The Board finds that, given the presence of daily diarrhea throughout the period under consideration, as well as the periodic presence of constipation, the manifestations of his disability more closely approximate the 30 percent disability criteria under Diagnostic Code 7319.  The Board acknowledges that the February 2010 VA treatment record showed no complaints of diarrhea but instead constipation.  Despite this, the Board finds that the overall disability picture for the entire period on appeal more closely approximates a 30 percent evaluation.  
In short, the Board finds that a 30 percent disability rating for IBS is warranted for the entire period under consideration.  See Fenderson, supra.  

The Board is at this time deferring the question of whether a higher evaluation than 30 percent is warranted as further evidentiary development is needed.  


ORDER

Entitlement to a 30 percent evaluation for irritable bowel syndrome, also diagnosed as Crohn's disease, is granted, for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that further development is needed before the claim can be adjudicated.

VA treatment records are missing from the Veteran's claims file.  The May 2012 examiner referred to several tests that were not included in the Veteran's claims file.  See VA examination dated in May 2012 at page 77.  Specifically, the examiner stated that upper endoscopy, ultrasound of abdomen, small bowel series, upper GI air cont. and abdomen flat plate single tests were all unremarkable.  None of these tests are include in the file.  The examiner also copied and pasted an August 2012 VA treatment record into the examiner report that was also missing from the claims file.  

VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's service-connected IBS, also diagnosed as Crohn's disease, from all applicable VA medical facilities for the entire appeal period.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records. 

In particular, results of upper endoscopy, ultrasound of abdomen, small bowel series, upper GI air cont. and abdomen flat plate single tests should be obtained and associated with the Veteran's claims file.  An August 2012 VA treatment record should also be obtained and associated with the claims file to ensure that the complete record is available for review.  

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


